                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

ALICIA NAILIA ROYAL,                          )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Cause No. 1:18-CV-123-HAB
                                              )
HOLLY DANIELS, et al.,                        )
                                              )
       Defendants.                            )

                                    OPINION AND ORDER

       This matter comes before the Court on Defendant Holly Daniels’ Motion for Summary

Judgment (ECF No. 48) filed on July 18, 2019. Daniels initially failed to issue the required

summary judgment notice under Northern District of Indiana Local Rule 56-1(f), resulting in

Plaintiff’s deadline to respond to Daniel’s motion being extended to September 9, 2019. Despite

the extension, Plaintiff has failed to file a response. The Court finds that the facts designated by

Daniels demonstrate that she is entitled to judgment as a matter of law, and therefore her Motion

for Summary Judgment will be granted.

                                 I. FACTUAL BACKGROUND

       Daniels is one of many defendants sued by Plaintiff as part of an alleged conspiracy

involving representatives of the Department of Child Services. Daniels was the court-appointed

Guardian Ad Litem (“GAL”) for Plaintiff’s daughter. Daniels was appointed GAL as part of a

CHINS case arising out of an altercation between Plaintiff and her brother. This GAL appointment

was not an easy one. Throughout the appointment, the daughter changed her mind regarding

whether she wanted to return to her mother. In addition, several factors arose that caused Daniels

to recommend a change in the daughter’s counselor. However, Daniels could only suggest a
change in counselor, she could not change the counselor on her own. Daniels left her role as GAL

before the CHINS case was fully adjudicated to take a job with the Department of Child Services.

                                       II. LEGAL ANALYSIS

A.      Summary Judgment Standard

        Summary judgment is warranted when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The non-moving party must marshal and present the Court with evidence on which a

reasonable jury could rely to find in their favor. Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651,

654 (7th Cir. 2010). A court must deny a motion for summary judgment when the nonmoving

party presents admissible evidence that creates a genuine issue of material fact. Luster v. Ill. Dep’t

of Corrs., 652 F.3d 726, 731 (7th Cir. 2011) (citations omitted). A court’s role in deciding a motion

for summary judgment “is not to sift through the evidence, pondering the nuances and

inconsistencies, and decide whom to believe. The court has one task and one task only: to decide,

based on the evidence of record, whether there is any material dispute of fact that requires a trial.”

Waldridge v. Am. Heochst Corp., 24 F.3d 918, 920 (7th Cir. 1994).

        Facts that are outcome determinative under the applicable law are material for summary

judgment purposes. Smith ex rel. Smith v. Severn, 129 F.3d 419, 427 (7th Cir. 1997). Although a

bare contention that an issue of material fact exists is insufficient to create a factual dispute, a court

must construe all facts in a light most favorable to the nonmoving party, view all reasonable

inferences in that party’s favor, Bellaver v. Quanex Corp., 200 F.3d 485, 491–92 (7th Cir. 2000),

and avoid “the temptation to decide which party’s version of the facts is more likely true,” Payne

v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003). Additionally, a court is not “obliged to research and




                                                    2
construct legal arguments for parties, especially when they are represented by counsel.” Nelson v.

Napolitano, 657 F.3d 586, 590 (7th Cir. 2011).

       The fact that Plaintiff has not filed a response to either summary judgment motion does not

entitle Daniels to summary judgment by default. Instead, the Court “must still review the

uncontroverted facts and make a finding that summary judgment is appropriate as a matter of law.”

Nabozny v. Podlesny, 92 F.3d 446, 457 n.9 (7th Cir. 1996).

B.     Daniels Enjoys Statutory Immunity

       Indiana Code § 31-32-3-10 provides, in relevant part, “[e]xcept for gross misconduct, if…a

guardian ad litem…performs the person’s duties in good faith, the person is immune from any

civil liability that may occur as a result of that person’s performance during the time that the person

is acting within the scope of the person’s duties.” The statute does not define “gross misconduct,”

but that is ultimately unimportant because there is no evidence of ordinary misconduct. The

evidence submitted by Daniels, and uncontroverted by Plaintiff, demonstrates that Daniels did

what a GAL would be expected to do. She made recommendations based upon her assessment of

what was in the best interest of the child. She dealt with a young child that, understandably, wanted

to be with her mother. Daniels should be thanked for her service in this regard, not made the

defendant in a lawsuit. Daniels enjoys statutory immunity from liability, and summary judgment

in her favor is appropriate.

                                        III. CONCLUSION

       For the foregoing reasons, Daniels’ Motion for Summary Judgment (ECF No. 48) is

GRANTED.




                                                  3
SO ORDERED on September 16, 2019.

                               s/ Holly A. Brady
                              JUDGE HOLLY A. BRADY
                              UNITED STATES DISTRICT COURT




                                    4
